Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 1 of 10 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JUUL LABS, INC.,

                      Plaintiff,

                      v.                            Civil Action No. ____________________

NOAH DOVBERG,                                       COMPLAINT FOR PATENT
                                                    INFRINGEMENT AND
                      Defendant.                    DEMAND FOR JURY TRIAL


       Plaintiff Juul Labs, Inc. (“Juul” or “Plaintiff”) files this Complaint against Noah Dovberg

(“Dovberg” or “Defendant”) and alleges as follows:

                                   NATURE OF THIS ACTION

       1.     This is a civil action arising out of Defendant’s patent infringement in violation of

the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

                                           PARTIES

       2.     Juul is a privately-held corporation organized and existing under the laws of

Delaware, having a principal place of business at 560 20th Street, San Francisco, CA 94107.

       3.     Upon information and belief, Defendant Noah Dovberg is an individual residing

at 836 North Oleander Avenue, Daytona Beach, FL, 32118.

                                   JURISDICTION AND VENUE

       4.     This Court has subject-matter jurisdiction over Juul’s patent-infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

       5.     This Court has personal jurisdiction over Dovberg because, upon information and

belief, Dovberg resides in this District, has a regular and established place of business in this

District, and has purposefully distributed the accused Sex Pods cartridges within this District,


                                                1
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 2 of 10 PageID 2



and made those products available for sale through an established distribution chain including

through Dovberg’s website, www.sexvapor.co, and Juul’s cause of action for patent infringement

arises out of these activities. See Exhibit 1 [web print out of customer service/Contact Us

showing location in Daytona Beach from www.sexvapor.co]; Exhibit 2 [web print outs of Sex

Pods cartridges for sale at www.sexvapor.co]; Exhibit 3 [Property records for 836 Oleander

Ave]; Exhibit 4 [web print out of WHOIS records for sexvapor.co]; Exhibit 5 [Order

confirmation for Sex Pods cartridges from www.sexvapor.co].

       6.       Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) because

Dovberg resides in this District, has a regular and established place of business in this District,

and has committed acts of infringement in this District. See id.

                COUNT I: INFRINGEMENT OF U.S. PATENT NO. 10,058,129

       7.       Juul re-alleges and incorporates by reference Paragraphs 1-6 above, as if fully set

forth herein.

       8.       On August 28, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,058,129, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Steven Christensen, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’129 patent issued from U.S.

Application No. 15/379,898, filed December 15, 2016. There are no fees currently due with

respect to the ’129 patent.

       9.       The ’129 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’129 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’129 patent is valid and

enforceable. A true and correct copy of the ’129 patent is attached as Exhibit 6




                                                  2
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 3 of 10 PageID 3



        10.     Juul virtually marks its products with the appropriate patent numbers, including

the ’129 patent.

        11.     On information and belief, Dovberg manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the Sex Pods cartridges that infringe the ’129

patent under 35 U.S.C. § 271(a). Specifically, the Sex Pods cartridges infringe claims 1-3, 5-8,

12, 13, 16-20, and 22 of the ’129 patent at least because these pods include each and every

limitation of these claims either literally or under the doctrine of equivalents. An exemplary

claim chart for the Sex Pods cartridges is attached as Exhibit 7.

        12.     By his actions, Dovberg’s infringement of the ’129 patent has irreparably harmed

Juul. Unless Dovberg’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        13.     By his actions, Dovberg’s infringement of the ’129 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Dovberg’s infringing acts.

              COUNT II: INFRINGEMENT OF U.S. PATENT NO. 10,104,915

        14.     Juul re-alleges and incorporates by reference Paragraphs 1-13 above, as if fully

set forth herein.

        15.     On October 23, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,104,915, entitled “Securely attaching cartridges

for vaporizer devices,” to inventors Adam Bowen, Steven Christensen, James Monsees, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’915 patent issued from U.S.

Application No. 15/815,666, filed November 16, 2017. There are no fees currently due with

respect to the ’915 patent.




                                                 3
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 4 of 10 PageID 4



        16.     The ’915 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’915 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’915 patent is valid and

enforceable. A true and correct copy of the ’915 patent is attached as Exhibit 8.

        17.     Juul virtually marks its products with the appropriate patent numbers, including

the ’915 patent.

        18.     On information and belief, Dovberg manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the Sex Pods cartridges that infringe the ’915

patent under 35 U.S.C. § 271(a). Specifically, the Sex Pods cartridges infringe claims 10, 15, 17,

and 29-32 of the ’915 patent at least because these pods include each and every limitation of

these claims either literally or under the doctrine of equivalents. An exemplary claim chart for

the Sex Pods cartridges is attached as Exhibit 9.

        19.     By his actions, Dovberg’s infringement of the ’915 patent has irreparably harmed

Juul. Unless Dovberg’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        20.     By his actions, Dovberg’s infringement of the ’915 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Dovberg’s infringing acts.

              COUNT III: INFRINGEMENT OF U.S. PATENT NO. 10,111,470

        21.     Juul re-alleges and incorporates by reference Paragraphs 1-20 above, as if fully

set forth herein.

        22.     On October 30, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,111,470, entitled “Vaporizer apparatus,” to




                                                    4
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 5 of 10 PageID 5



inventors James Monsees, Adam Bowen, Steven Christensen, Joshua Morenstein, and

Christopher Nicholas HibmaCronan. The ’470 patent issued from U.S. Application No.

15/833,873, filed December 6, 2017. There are no fees currently due with respect to the ’470

patent.

          23.   The ’470 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’470 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’470 patent is valid and

enforceable. A true and correct copy of the ’470 patent is attached as Exhibit 10.

          24.   Juul virtually marks its products with the appropriate patent numbers, including

the ’470 patent.

          25.   On information and belief, Dovberg manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the Sex Pods cartridges that infringe the ’470

patent under 35 U.S.C. § 271(a). Specifically, the Sex Pods cartridges infringe claims 1-4, 7, 8,

10, and 11 of the ’470 patent at least because these pods include each and every limitation of

these claims either literally or under the doctrine of equivalents. An exemplary claim chart for

the Sex Pods cartridges is attached as Exhibit 11.

          26.   By his actions, Dovberg’s infringement of the ’470 patent has irreparably harmed

Juul. Unless Dovberg’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

          27.   By his actions, Dovberg’s infringement of the ’470 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Dovberg’s infringing acts.




                                                  5
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 6 of 10 PageID 6



              COUNT IV: INFRINGEMENT OF U.S. PATENT NO. 10,117,465

        28.     Juul re-alleges and incorporates by reference Paragraphs 1-27 above, as if fully

set forth herein.

        29.     On November 6, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,117,465, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Steven Christensen, Joshua

Morenstein, and Christopher Nicholas HibmaCronan. The ’465 patent issued from U.S.

Application No. 15/813,096, filed November 14, 2017. There are no fees currently due with

respect to the ’465 patent.

        30.     The ’465 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’465 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’465 patent is valid and

enforceable. A true and correct copy of the ’465 patent is attached as Exhibit 12.

        31.     Juul virtually marks its products with the appropriate patent numbers, including

the ’465 patent.

        32.     On information and belief, Dovberg manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the Sex Pods cartridges that infringe the ’465

patent under 35 U.S.C. § 271(a). Specifically, the Sex Pods cartridges infringe claims 1-7 and 9-

20 of the ’465 patent at least because these pods include each and every limitation of these

claims either literally or under the doctrine of equivalents. An exemplary claim chart for the Sex

Pods cartridges is attached as Exhibit 13.




                                                  6
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 7 of 10 PageID 7



        33.     By his actions, Dovberg’s infringement of the ’465 patent has irreparably harmed

Juul. Unless Dovberg’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        34.     By his actions, Dovberg’s infringement of the ’465 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Dovberg’s infringing acts.

              COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,117,466

        35.     Juul re-alleges and incorporates by reference Paragraphs 1-34 above, as if fully

set forth herein.

        36.     On November 6, 2018, the United States Patent and Trademark Office duly and

lawfully issued United States Patent Number 10,117,466, entitled “Vaporization device systems

and methods,” to inventors James Monsees, Adam Bowen, Nicholas Jay Hatton, Steven

Christensen, Joshua Morenstein, and Christopher Nicholas HibmaCronan. The ’466 patent issued

from U.S. Application No. 15/815,645, filed November 16, 2017. There are no fees currently due

with respect to the ’466 patent.

        37.     The ’466 patent was duly assigned to Juul, which is the assignee of all right, title,

and interest in and to the ’466 patent and possesses the exclusive right of recovery for past,

present, and future infringement. Each and every claim of the ’466 patent is valid and

enforceable. A true and correct copy of the ’466 patent is attached as Exhibit 14.

        38.     Juul virtually marks its products with the appropriate patent numbers, including

the ’466 patent.

        39.     On information and belief, Dovberg manufactures, uses, imports, distributes,

offers to sell, and/or sells in the United States the Sex Pods cartridges that infringe the ’466




                                                  7
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 8 of 10 PageID 8



patent under 35 U.S.C. § 271(a). Specifically, the Sex Pods cartridges infringe claims 1, 4-8, 10,

12, 14, and 16-23 of the ’466 patent at least because these pods include each and every limitation

of these claims either literally or under the doctrine of equivalents. An exemplary claim chart for

the Sex Pods cartridges is attached as Exhibit 15.

        40.     By his actions, Dovberg’s infringement of the ’466 patent has irreparably harmed

Juul. Unless Dovberg’s infringing acts are enjoined by this Court, Juul will continue to suffer

additional irreparable injury. Juul has no adequate remedy at law.

        41.     By his actions, Dovberg’s infringement of the ’466 patent has damaged, and

continues to damage, Juul in an amount yet to be determined, of at least a reasonable royalty

and/or lost profits that Juul would have made but for Dovberg’s infringing acts.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests judgment against Dovberg as follows:

        A.      That Dovberg and all of his affiliates, officers, agents, servants, employees,

attorneys, and his heirs, successors and assigns, and all persons acting in concert or participation

with Dovberg and each of them, be immediately enjoined and restrained, preliminarily and

permanently, without bond, from manufacturing, distributing, selling or offering to sell in the

United States or importing into the United States products infringing the claims of the patents-at-

issue; and deliver to Plaintiff all products that infringe the patents-at-issue;

        B.      A judgment by the Court that Dovberg has infringed U.S. Patent Nos. 10,058,129;

10,104,915; 10,111,470; 10,117,465; and 10,117,466;

        C.      An award of damages for infringement of U.S. Patent Nos. 10,058,129;

10,104,915; 10,111,470; 10,117,465; and 10,117,466 together with prejudgment interest and

costs, said damages to be trebled by reason of the intentional and willful nature of Dovberg’s

infringement, as provided by 35 U.S.C. § 284;


                                                   8
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 9 of 10 PageID 9



        D.      A determination that this case is “exceptional” under 35 U.S.C. § 285, and an

award of Plaintiff’s reasonable attorneys’ fees;

        E.      That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law;

        F.      For costs of suit; and

        G.      For such other or further relief as the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff respectfully demands a

trial by jury of any issues triable of right by a jury.




                                                    9
Case 6:18-cv-02018-CEM-KRS Document 1 Filed 11/20/18 Page 10 of 10 PageID 10



Dated: November 20, 2018      By: /s/ David C. Banker
                                  David C. Banker (Fla. Bar No. 352977)
                                  Bryan D. Hull (Fla. Bar No. 20969)
                                  BUSH ROSS, PA
                                  1801 N. Highland Avenue
                                  Tampa, Florida 33602
                                  Phone: 813-224-9255
                                  Fax: 813-223-9620
                                  Primary: dbanker@bushross.com;
                                  bhull@bushross.com
                                  Secondary:aflowers@bushross.com;
                                  lhoman@bushross.com

                                   Attorneys for Plaintiff Juul Labs, Inc.



                                   Of Counsel:

                                  Daniel E. Yonan (trial counsel)
                                  Michael E. Joffre
                                  Nirav N. Desai
                                  Jonathan Tuminaro
                                  STERNE, KESSLER, GOLDSTEIN & FOX PLLC
                                  1100 New York Avenue, NW
                                  Washington, DC 20005
                                  (202) 371-2600
                                  (202) 371-2540 (fax)
                                  dyonan@sternekessler.com
                                  mjoffre@sternekessler.com
                                  ndesai@sternekessler.com
                                  jtuminar@sternekessler.com




                                     10
